Title: Enclosure II: Account of Duel between Armand and William Snickers, 26 December 1782
From: Morriss, Jonathan,Dyer, Edward
To: 



We the Subscribers declare
Frederick town December the 26th 1782

That on the 21st instant we were called upon in fredericktown by Colo. Armand to be witnesses of the Conduct of the parties Concerned in a difference to be determined at Harpers ferry by 12’ o clock the next day.
Early in the Morning that day we sett out with the Colonel—Lieut. Fontevieux his Second, Major Schaffner & three other officers of the Legion who Considered themselves injuried by the adverse party and attended in Expectation of receiving Satisfaction —when we had arrived abt a mile of the place appointed, by the desire of Colo. Armand we and his Second went forward and crossed the Ferry, where after being informed who made up the party of Captn Snickers Captn Morris recrossed the river and informed the Colonel they Consisted of Captn Snickers—Major Willis his Second—and Genl Morgan, informing him at the same time that major Willis objected to any being present at the Combat but the principles and their Seconds—Lieut. Fontevieux said those Gentlemen being officers of the Maryland Line had attended at the instance of the Colonel as witnesses of the proceedings of the Day—Major Willis said he would acquaint Captn Snickers of it—on his return said the Captn would admit one of the Gentlemen, provided

Colo. Armand had no objection to Captn Brady’s  being present also—which on the Colonels landing was agreed to—the Colonel then Enquired after Mr Throghmorton and Major Nevil, and was answeared they were not here to which he replied that he expected from what he had wrote they would have attended, but supposed they considered it more safe to stay away, that his injuried officers had Come to the other side of the River, and would Cross to receive satisfaction from Snickers or any Gentleman who would Stand in his place, Genl Morgan answeared he would evouch for Major Nevil’s attending had he conceived himself under any obligation, the Colonel said he must know he is Charged with writing the piece, he was answeared by the General that the piece was acknowledged by its subscriber Captn Snickers to be his own —well, well, we Shall soon see how it will be—replied the Colonel—Captn Morris then asked if there was no way of Settling the Matter without its being Carried to the greatest Extreems, was answeared by the Colonel with a degree of warmth, at the same time puting his hand into his pocket and taking out some Pistolballs, with Shewing his pistols, said these must Settle it[,] there is no other way—Major Willis replied take Notice the motion did not come from our Side.
the principles their Seconds and the appointed Spectators Captn Brady and Dyer, retired to the field, when after the Necessary preparations were made, and the distance of tenn paces prescribed—the Combatants took their Posts and fired—some thing though not material was said by Captn Brady for an accommodation, it not being attended to, they Called for their pistols for an other round, when the Colonel missed fire—Major Willis then proposed that an accomodation take place, and was answered  by Colo. Armand, if he Captn Snickers, will take in his publication he may go about his Bussiness, and I to my troop—Captn Snickers replied, if you will first acknowledge you treated me ill, I will withdraw the piece, the Colonel said—that can never be, come take your Pistols Sir—on which a third round ensued, the Colonels pistol again missing fire, when Major Willis renewed his good intentions for accommodating the Matter—which commenced and Continued through as in the last, when Captn Snickers proposed to Colo. Armand a settlement, by withdrawing that part of the publication that opperated

against him, which he in plain terms rejected and desired him to take his pistol again, that as yet he had made but one fire, some altercation ensuing, when major Willis took possession of Captn Snickers Pistols, and declared they Should not further be used on this occassion—it was his opinion they had fought enough, to Continue it further he thought could be of no addition to the honor of Either, and at the risque of his reputation was determined to keep them, and Called on Genl Morgan, who at this time with the rest of the absentees were present, for his assistance as a superior officer, to prevent any further fighting—at this juncture the General and Major Schaffner were in Conversation when the later said if Colo. Armand was done with Captn Snickers, he would take the Colonels place, the General replied, he Snickers Should fight no more if he was done with the Colonel, the major Said he has injuried me, his fighting the Colonel is not giving me Satisfaction for if one Gentleman insults ten, he has ten Gentlemen to give satisfaction to, or his friends must do it and I believe you to be his friend, the General with a Shew of warmth asked him if he knew whom he was talking to, he said he did, I know you are an Officer and I am an other, to this was replied he would arrest both him and Colo. Armand if they persisted in Continuing the matter the Colonel answeared he Should obey no arrest from him on the Occassion, the General said, I am a General officer and will let you know you Shall obey any arrest from me the Colonel replied, I know you are a Genl officer, but you have on this occassion made void your authority by knowing and attending the bussiness of this day and more especially by admitting it to take place, which done, we may continue or decline on such principles as we may think proper  without paying any respect to your authority—the gentlemen present interposing the Dispute dropt—when Motion was made that although the principles had fought, the parties concerned in the Difference still remained in the same disagreable situation they were in, and recommended that four or five of the Gentlemen present should be appointed to settle the Dispute, which after some time was agreed to, and all adjourned to Captn Brady’s an adjassant house, where the Matter was settled in the Manner and form of which you have a true Copy.

Jona. Morriss Captn 1st Maryland Regt
Edwd Dyer Captn 3d Maryland Regt

